Desmond, J.
(dissenting). I dissent and vote to reverse the order, with costs, answer the certified question in the affirmative and dismiss the complaint. Nothing could be accomplished by a trial of any of plaintiff’s allegations, since none of them exhibit any justiciable issue. We all agree that the Legislature has settled the question of whether condemnation of land for a public parking garage, to be built by the city but leased to a private operator, is for a public purpose (General Municipal Law, § 72-j). The public nature of such a use would not be destroyed by a demonstration, on a trial of this action, that this proposed garage will largely benefit, and is principally desired by, the owner of the apartment house across the street or its tenants, or that all concerned expect that this lease will be bought at auction by that particular owner, or that the terms of the lease are such as to make it probable that the owner across the street will be the successful bidder therefor, or that the project may accomplish only a little alleviation of traffic conditions, or that, in the end, the apartment house tenants across the street, rather than the general public, will have principal use of the garage. All those are, on their face, arguments not against the legality, but as to the feasibility, or wisdom, or fairness, of the expenditure. .Such arguments, when rejected by the appropriate legislative body, cannot be re-examined by the courts (Rindge Co. v. County of Los Angeles, 262 U. S. 700, 705, 706, 707; Matter of New York City Housing Authority v. Muller, 270 N. Y. 333, 342; Matter of Murray v. La Guardia, 291 N. Y. 320, 329, 330; Weitzner v. Stichman, 271 App. Div. 255, affd. 296 N. Y. 907).
*461Loughran, Ch. J., Lewis and Fuld, JJ., concur with Froessel, J.; Desmond, J., dissents in opinion in which Conway and Dye, JJ., concur.
Order affirmed, etc.